UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7082



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD RANDOLPH WALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(CR-98-61)


Submitted:   September 20, 2001           Decided:   October 10, 2001


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Randolph Wall, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Randolph Wall seeks to appeal the district court’s

order denying relief under 28 U.S.C.A. § 2255 (West Supp. 2001).

Wall pled guilty to one count of unlawful possession of a firearm

in violation of 18 U.S.C.A. § 922(g)(1) (West 2000).    Wall argues

a 1974 conviction for burglary of a house trailer was improperly

used as a sentence enhancement under 18 U.S.C.A. § 924(e) (West

2000).     Because he did not raise this nonconstitutional issue in

his direct appeal, it is deemed waived in his § 2255 motion.   Stone

v. Powell, 428 U.S. 465, 477 n.10 (1976); United States v. Emanuel,

869 F.2d 795, 796 (4th Cir. 1989).

     In his notice of appeal, Wall challenged the district court’s

ruling on his ineffective assistance of counsel claim; however,

because he did not raise his ineffective assistance of counsel

claim in his brief, the issue is deemed waived.      See Canady v.

Crestar Mortgage Corp., 109 F.3d 969, 973-74 (4th Cir. 1997); 4th

Cir. R. 34(b). Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED




                                  2